Citation Nr: 0419720	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  99-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for arteriosclerotic heart disease (ASHD).

2.  Entitlement to a disability evaluation in excess of 10 
percent for tinea pedis.

3.  Entitlement to a disability evaluation in excess of 10 
percent for a disability of the cervical spine. 

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for carpal tunnel syndrome (CTS) of the right 
wrist (major).

5.  Entitlement to an increased (compensable) evaluation for 
erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
June 1998.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In June 2001, the Board remanded this case to the RO for 
further development.  The RO recently returned the case to 
the Board for appellate consideration.

The issue of entitlement to an increased evaluation for tinea 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington DC.  VA will notify the veteran if further is 
required on his part.


FINDINGS OF FACT

1.  ASHD is manifested by workload not greater than 7 METs 
with evidence of fatigue and angina and an ejection fraction 
of 56 percent.

2.  The principal manifestations of a cervical spine 
disability, arthritis with painful and limited range of 
motion combine to produce moderate impairment of function of 
the cervical spine; intervertebral disc syndrome is not 
diagnosed.

3.  The rating criteria for evaluating the cervical spine 
disability in effect prior to September 2003 are found to be 
more beneficial based on a facial comparison. 

4.  Right wrist CTS is manifested by sensory impairment that 
is productive of no more than mild disability. 

4.  ED does not involve penile deformity as clinical feature.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for ASHD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.104, 
Diagnostic Code 7005 (2003). 

2.  The criteria for an increased evaluation of 20 percent 
for a cervical spine disability have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5290 (2003); Diagnostic Codes 5003, 5242; 68 Fed. 
Reg. 51454-51458 (effective September 26, 2003).

3.  The criteria for an initial disability evaluation greater 
than 10 percent for CTS of the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.124a, Diagnostic Code 8515 (2003). 

4.  The criteria for an increased (compensable) evaluation 
for ED have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.115b, Diagnostic Code 
7522 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On the initial VA examination in September 1998, the veteran 
reported wearing a wrist brace for CTS.  The examiner 
indicated that he had right wrist pain and diminished light 
touch and pinprick in the median nerve distribution of the 
right hand.  The examiner further reported that grip strength 
was 5/5 bilaterally.  

The right wrist range of motion was extension and flexion to 
60 degrees, ulnar deviation- 45 degrees and radial deviation-
20 degrees.  The examiner opined that there was moderate loss 
of function due to the pain and diagnosed the veteran with 
right CTS and that the veteran was right hand dominant.

The examiner in 1998 also noted slight muscle spasm of the 
neck, no crepitus and reported the following range of motion; 
forward flexion and extension each 30 degrees, lateral 
flexion 40 degrees bilateral and rotation 35 degrees 
bilateral.  Pain reportedly came with driving and turning the 
head and the examiner opined there was mild loss of function 
due to pain.  The diagnosis was neck pain with muscle spasm.  

Regarding the heart, the examiner noted the history of chest 
pain and found regular sinus rhythm, normal peripheral pulses 
and noted the veteran's complaint of pain when he lifted 20 
to 40 pounds.  The examiner noted a treadmill test was 
inconclusive because of fatigue but there were no diagnostic 
changes of ischemia and a cardiologist read the METs at about 
7.  The diagnosis was ASHD with angina, METs 7.  

It was also noted that the veteran had ED since late in 1997 
and that on examination there was nothing obviously grossly 
to be found.  The diagnosis was ED secondary to diabetes.  


The RO in January 1999 assigned the following pertinent 
ratings effective from July 1, 1998: 30 percent for ASHD with 
angina and hypertension under Diagnostic Code 7005, 10 
percent for right (major) CTS under Diagnostic Codes 8599-
8515, 10 percent for osteoarthritis with mild spondylosis at 
C5-C6 and C6-C7 under Diagnostic Codes 5003-5293 and 0 
percent for ED under Diagnostic Codes 7599-7522.  

Contemporaneous treatment records from the military noted 
right hand complaints in early 1999.  His employer wrote in 
early 1999 that physical complaints including CTS, chest pain 
and shortness of breath forced curtailment of some physical 
requirement in his job training as a processor/operator.  VA 
clinical records show he was seen in August 2000 seeking 
wrist splints for CTS.

At the Board hearing in April 2001, the veteran testified 
regarding CTS that he had mostly wrist pain and stiffness and 
some fatigue and weakness if he performed certain tasks 
continuously.  He stated he changed jobs to be a dental 
assistant, had not missed work because of CTS but would have 
flare-ups of CTS several times a month and did not wear a 
brace as much as he had previously.  

The VA heart examination in May 2002 shows that the veteran 
reported currently experiencing chest pain that started 
midsternally and then radiated to his left arm and shoulder.  
He also noted that he did not take any medication for the 
pain and that it only occurred when he lifted heavy objects, 
ran more than two miles, or walked more than three miles.  
Reportedly he could not finish a stress examination because 
of chest pain.  The examiner reported no murmur, rubs or 
gallops.  

An EKG, a myocardial perfusion study, and chest x-rays were 
obtained and the examiner diagnosed the veteran with coronary 
artery disease with nontransmural infarct.  The examiner 
reported there was normal left ventricular function and 
ejection fraction of 56 percent.  The myocardial perfusion 
report showed that the veteran achieved a work level of 
maximum 11.50 METs.  Chest X-ray showed the heart was at the 
upper limits of normal with no congestive heart failure or 
infiltrates.  

The VA peripheral nerves examination in May 2002 shows that 
the examiner, after a review of the veteran's claim's file 
and examination, diagnosed him with cervical spondylosis with 
probable radiculopathy and carpal tunnel syndrome by history.  
According to the examiner's discussion, he did not appear to 
have any functional limitations as a result of CTS and that 
his complaints appeared related more to his osteoarthritis as 
opposed to possible CTS.  In addition, the examiner felt that 
his local hand changes to the right third and fourth fingers 
were the direct result of a crush injury in 1999.

On the VA joints examination in May 2002 the veteran 
complained that his right wrist and thumb experienced 
periodic stiffness, numbness (in the index, long, ring, and 
little fingers), and a burning sensation.  He indicated that 
the condition was aggravated and precipitated by writing, 
typing, lawn mowing and any repetitive motion.  After 
examination, the examiner reported that the right hand did 
not have any signs of musculature atrophy, or weakness or 
numbness in any peripheral nerve.  

The veteran was able to dorsiflex the right wrist from 0-70 
degrees and palmar flex from 0-80 degrees.  In addition, the 
wrist radial deviation was 0-20 degrees, the ulnar deviation 
was from 0-45 degrees, and the forearm supination was 0-85 
degrees.  The examiner noted that there did not appear to be 
any visible skin changes indicative of any disuse secondary 
to carpal tunnel syndrome and that there did not appear to be 
any other objective manifestation that would demonstrate this 
use of functional impairment due to pain attributable to the 
right wrist disability.  The examiner opined that CTS did not 
appear to involve nerves, muscles, or joint structure and 
that the veteran did not demonstrate any weakness of 
movement, excessive fatigability, or incoordination of the 
right wrist or hand.

X-rays of the cervical spine taken at a VA facility in 
January 2003 revealed changes that were deemed consistent 
with spondylosis at levels C5 through C7.  On a VA 
examination in June 2003, the examiner reported the following 
range of motion for the cervical spine: flexion and extension 
each 30 degrees, lateral flexion 35 degrees bilateral and 
rotation 40 degrees bilateral.  It was also reported that the 
veteran had minimal pain with movement, no swelling, and no 
crepitus.  



The veteran stated that his pain was a flare-up type pain, 
not a daily pain.  He was diagnosed with cervical strain, 
with x-rays showing early changes consistent with spondylosis 
at level C5 through C7.  The examiner further commented that 
he had mild functional loss due to pain and decreased range 
of motion.

On the VA examination of the right wrist in June 2003, the 
examiner noted that nerve conduction testing in 2002 showed 
normal median nerve conduction velocity and no carpal tunnel 
syndrome on the right.  The veteran reported that he took 
medication and wore a wrist brace nightly for his CTS and had 
aching of the wrists while washing vehicles or working as a 
dental hygenist.  He also indicated that he experienced some 
tingling on the tips of his fingers and of aching of several 
fingers from arthritis.  

The examiner reported that the right wrist had mild 
tenderness with palpation and no swelling.  It was also 
reported that the right palmar flexion was 80 degrees, 
dorsiflexion was 60 degrees, with complaint of pain, ulnar 
deviation was 40 degrees, and radial deviation was 20 degrees 
and that Tinel and Phalen tests were negative.  

The examiner diagnosed the veteran with right wrist pain, 
with a personal history of right wrist CTS, which was not 
found on an electrodiagnostic study.  The examiner further 
noted that the right wrist had mild functional loss due to 
pain and decreased range of motion.  

On the June 2003 VA examination regarding the heart, the 
veteran stated that once a week he experienced angina that 
lasted for 20 minutes and was brought on when he exerted 
himself or did any physical labor.  He denied fatigue, 
dizziness, syncope, heart failure, cardiac or valvular 
surgery, syphilitic heart disease, pericarditis, or 
endocarditis.  He also indicated that his condition had no 
effect on his physical activity, although he did not do as 
much yard work as previously.  He stated that he worked in 
supply and also did dental assisting.

The examiner diagnosed atherosclerotic heart disease and a 
history of myocardial infarction.  The examiner reported 
regular rhythm, slow rate no S3 and no murmur or jugular vein 
distention.  The examiner also reported that the veteran did 
not have congestive heart failure, had a fraction of 56 
percent, had an estimate of METs 5-7, and a chest x-ray that 
revealed the heart was at the top of normal.  An 
electrocardiogram was interpreted as normal

The veteran also submitted to a VA examination for his ED in 
June 2003.  He stated that his condition had worsened over 
the past two years.  He denied undergoing any invasive 
procedures or using injections, implants, a pump, or 
counseling.  The examiner reported no lesions or discharge 
with bilaterally descended testicles.  The examiner diagnosed 
the veteran with a three-year history of intermittent 
erectile dysfunction with 50 percent decreased sexual 
ability.


Criteria

General

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.


When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

The law and regulations governing the effective date for an 
award of increased compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 3.400(o)(1), (2) 
which provide that the effective date shall be the date of 
claim or date entitlement arose, whichever is later, but that 
increased disability compensation may be granted from the 
date an ascertainable increase occurred during the one year 
period prior to the date of receipt of claim, otherwise date 
of claim.  
Ascertainable (to ascertain) means "to find out definitely; 
learn with certainty or assurance; determine".  The Random 
House College Dictionary, 78 (Rev. ed. 1982).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2003).  

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain or 
due to flare-ups with limitation of motion of the right 
shoulder is proper.

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non-weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 U.S.C.A. § 4.71(a), Diagnostic Code-5010-5003.  
Limitation of motion that is noncompensable under the 
applicable diagnostic code is assigned a 10 percent 
evaluation under diagnostic code 5003.  Id.  In the absence 
of limitation of motion, a 10 or 20 percent evaluation is 
assigned for x-ray evidence of involvement of 2 or more 
joints, depending upon whether there are occasional 
incapacitating exacerbations.

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ASHD, CTS, ED, Cervical Spine

38 C.F.R. § 4.104 (2003), Diagnostic Code 7005, pertaining to 
arteriosclerotic heart disease (Coronary artery disease), 
provides that: An evaluation of 100 percent is warranted for 
arteriosclerotic heart disease with documented coronary 
artery disease resulting in:  Chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  

An evaluation of 60 percent is warranted for arteriosclerotic 
heart disease with more than one episode of acute congestive 
heart failure in the past year, or; when workload of greater 
than 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  

An evaluation of 30 percent is warranted for arteriosclerotic 
heart disease when workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  

An evaluation of 10 percent is warranted for arteriosclerotic 
heart disease when workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute. When the level of METs is required 
for evaluation, and a laboratory determination by exercise 
testing cannot be done for medical reasons, an estimation by 
the examiner of the METs level may be used. 38 C.F.R. § 
4.104, note 2.

By regulatory amendment, which became effective from 
September 26, 2003, substantive changes were made to the 
schedular criteria for evaluating the spine, previously set 
forth at 38 C.F.R. § 4.71a. (2003).  The revised regulations 
pertaining to the evaluative criteria for the spine are 38 
C.F.R. § 4.71a (2003).  See Amendment to Part 4, Schedule for 
Rating Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 
2003)(to be codified at 38 C.F.R. § 4.71a).

As the veteran filed the original claim on which this appeal 
is based prior to September 26, 2003, his claim requires a 
review of both versions of the rating criteria.  


Where the amended regulations expressly provide for an 
effective date, and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
generally 38 U.S.C.A. § 5110(g) (West 2002).  

Under Diagnostic Code 5290, limitation of motion of the 
cervical spine provides a 10 percent rating if the limitation 
is slight, a 20 percent rating if the limitation is moderate, 
and a 30 percent rating if the limitation is severe. 38 
C.F.R. § 4.71a (2003).

Under the new schedule for rating spine disabilities, a 10 
percent rating is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of the cervical spine greater 
than 170 degrees but not greater than 335 degrees.  A 20 
percent rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees.  A 30 percent rating is 
assigned for forward flexion of the cervical spine that is 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent rating is assigned to unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2003).

Note (2) under the amended schedule, indicates that for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).


38 C.F.R. § 4.115b, Diagnostic Code 7522 (2003) pertains to 
erectile dysfunction.  The rating schedule provides a 20 
percent rating for a deformity of the penis with loss of 
erectile power.  Under diagnostic code 7523, a noncompensable 
evaluation may be assigned for complete atrophy of one 
testis, 20 percent for both testes.
For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve. The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves (2003). 
A 70 percent disability rating is warranted for complete 
paralysis of the median nerve (major). Complete paralysis of 
the median nerve produces inclination of the hand to the 
ulnar side with the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, and the thumb in the plane of the hand (ape 
hand); incomplete and defective pronation of the hand with 
the absence of flexion of the index finger, feeble flexion of 
the middle finger, inability to make a fist, and index and 
middle fingers that remain extended; inability to flex the 
distal phalanx of the thumb with defective opposition and 
abduction of the thumb at right angles to the palm; weakened 
flexion of the wrist; and pain with trophic disturbances.  

A 10 percent disability rating is warranted for mild 
incomplete paralysis, a 30 percent disability rating is 
warranted for the major upper extremity for moderate 
incomplete paralysis of the median nerve and a 50 percent 
disability rating is warranted for the major upper extremity 
for severe incomplete paralysis of the median nerve.  38 
C.F.R. § 4.124a, Diagnostic Code 8515 (2003).

In this regard, it should be noted that carpal tunnel 
syndrome is a complex of symptoms resulting from compression 
of the median nerve in the carpal tunnel, with pain and 
burning or tingling paresthesia in the fingers and hand, 
sometimes extending to the elbow.  Wilson v. Brown, 7 Vet. 
App. 542, 544 (1995).




Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120 (2003).  


Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
veteran has clearly identified the disabilities in question 
and the benefits sought.  Further, he referenced the bases 
for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The initial rating for CTS 
arose from a determination prior to the enactment of the 
VCAA.  Current development obligations in such instances 
would support the conclusion that the VCAA notice would not 
be required in the "downstream" issue of the initial rating 
where, as here, there was adequate notice and assistance 
given in the initial development of the claim after the 
filing in July 1998.  See VAOPGCPREC 8-03.  

In any event, the RO issued a VCAA notice letter regarding 
CTS in June 2001 and supplemental statements of the case in 
March 2003 and July 2003.  There was also another rating 
decision regarding CTS in March 2003, ore than a year after 
the initial VCAA notice having been provided on this issue.  



Regarding the other issues on appeal the veteran has been 
advised of the type of evidence lacking to demonstrate 
entitlement to the benefit sought with the July 2003 rating 
decision, December 2003 and January 2004 statements of the 
case, and November 2002 and June 2003 letters from the RO 
explaining the provisions of the VCAA.  

The June 2001, November 2002 and June 2003 letters 
specifically provided the veteran with notice of the VCAA and 
explained the respective rights and responsibilities under 
the VCAA.  Thus VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the VA medical records and private treatment records were 
also reviewed.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the RO letters, statements of the case 
or supplemental statements of the case, as applicable, the 
veteran was clearly advised as to which portion of evidence 
is to be provided by him and which portion is to be provided 
by VA.  That requirement of VA has been satisfied, and there 
is no additional evidence that needs to be provided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  It appears from the record that every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the VCAA notices collectively 
did indicate that the veteran should respond within 30 days 
(June 2003) or 60 days (June 2001, November 2002).  Assuming 
the VCAA notice was required regarding the initial rating for 
CTS, the veteran had more than a full year to respond to that 
VCAA notice, and he had ample time after the November 2002 
notice regarding the other issues.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

It is noted that the veteran was afforded VA examinations to 
evaluate CTS and the other disabilities at issue.  Overall, 
the examinations appear comprehensive and accordingly, 
additional examination of the veteran is not warranted.  The 
requirements of the VCAA have been substantially met by the 
RO.  Every possible avenue of assistance has been explored, 
and the veteran has had ample notice of what might be 
required or helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the CAVC decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision on issues 
other than CTS was made subsequent to November 2002 when the 
veteran was notified of the VCAA.  As for CTS, the case was 
reviewed again in July 2003 approximately two years after the 
VCAA letter was issued.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, the AOJ did provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim before it decided the claim in July 
2003.  See the references to the documents issued to the 
veteran set out above.  

Because the VCAA notice in this case was provided to the 
appellant prior to the AOJ adjudication denying the claim for 
increase filed in July 2002, the timing of the notice is not 
material so that compliance with the express requirements of 
the law as found by the CAVC in Pelegrini II is not a 
material issue.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  


In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board has explained there is no timing defect 
regarding CTS since under binding opinion of the VA General 
Counsel, the downstream issue of the initial rating does not 
require separate VCAA notice.  As for the other issues, the 
notice preceded the rating determination.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  



However, the current decision in Pelegrini noted that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  The June 2003 notice in essence invited the 
veteran to submit any evidence he had regarding all 
matters at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


ASHD

Regarding ASHD, the May 2002 VA examination noted the 
veteran's complaint of radiating, midsternal chest pain and 
in June 2003 the VA examiner again reported experiencing 
angina.  However, the examinations produced objective 
evidence of ejection fraction 56 percent, and 5 to 7 METs 
exercise tolerance being reported.  Although the perfusion 
study in 2002 apparently obtained a higher Mets reading, the 
Board will not dispute the more favorable values that the 
examiner reported.  In any event under the criteria set forth 
in Diagnostic Code 7005 (2003), the elements for a rating of 
ASHD correspond to a 30 percent evaluation, viewed liberally. 

Clearly the veteran does not more nearly approximate the 
criteria required under DC 7005 for a 60 or 100 percent 
evaluation.  He asserts that his ASHD disability has 
increased in severity, but his assessment is weighed against 
the objective evaluation data, electrocardiogram, X-ray and 
exercise tolerance, that show clearly the relevant indicators 
are clearly in line with the 30 percent evaluation.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for ASHD.  The Board also observes that the 
veteran receives a separate evaluation for hypertension as 
that disorder is not contemplated in the rating scheme for 
ASHD. 


Cervical Spine Disability

Turning to the veteran's cervical spine disability, the 
period under consideration requires consideration of both 
rating schemes based on limitation of motion and the Board 
finds that the prior rating criteria are more beneficial 
based on a facial comparison.  For example, in the version in 
effect prior to the September 2003 changes, there were no 
bright lines of demarcation between the several incremental 
ratings, and no characteristic elements to relate to the 
adjectival terms associated with each increment.  

The new criteria offer a somewhat clearer framework for 
analysis, with criteria that appear more objective as they 
direct the rater to the significant manifestations at each 
incremental level in the general rating formula.  Although 
they arguably provide a framework to achieve more consistency 
in evaluations, the revised criteria may not be applied 
earlier than their effective date.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400; See also DeSousa v. Gober, 10 Vet. 
App. 461, 466-67 (1997), VAOPGCPREC 3-00.  The former 
criteria appear more flexible in construing the level of 
impairment wit the most appropriate adjectival term, for 
example "moderate" or "severe" limitation of motion.  

According to the rating decisions, the veteran's cervical 
spine disorder is rated in accordance with the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 rather than 5290 that 
assesses limitation of motion as the primary rating criteria 
for the incremental ratings from 10 to 30 percent.  The 
veteran has been provided the essential rating criteria for 
Diagnostic Code 5293.  However, in light of the comprehensive 
orthopedic and neurology evaluations, the Board finds the 
rating scheme based on limitation of motion is appropriate 
for the veteran's disability in view of the symptomatology 
and the disease for which service connection is in effect.  

Diagnostic Code 5003 is deemed appropriate since cervical 
spondylosis is degenerative joint disease; spondylosis is a 
general term for degenerative changes due to osteoarthritis.  
1564 Dorlands's Illustrated Medical Dictionary (28th ed. 
1994).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. § 4.21.  The record does not show a 
diagnosis of intervertebral disc syndrome.  The RO referred 
to the old rating criteria for limitation of motion of the 
cervical spine in the December 2003 statement of the case 
which the Board finds to be adequate notice of the more 
favorable rating scheme.

Viewed collectively, the examination reports that record 
objective evaluations through 2003 show pain complaints, 
appreciable orthopedic findings and no confirmed neurologic 
deficit to warrant an evaluation based on intervertebral disc 
syndrome.  

The veteran has reported having some difficulty because of 
his cervical pain, and VA examinations collectively reported 
findings of muscle spasm, substantially restricted motion and 
flare-ups.  The demonstrated limitation of motion is clearly 
more than slight although an examiner felt the impairment was 
mild.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is 
warranted.  The cervical spine symptoms, overall, appear to 
reflect a level of impairment contemplated in the 20 percent 
evaluation under Diagnostic Code 5290.  The rating scheme 
applied does not require a mechanical application of the 
schedular criteria.  Here, however, applying the rating 
schedule liberally results in a 20 percent evaluation that 
contemplates a moderate disability.  The maximum evaluation, 
30 percent, is provided for a severe disability but the 
demonstrated limitation of motion and intermittent pain being 
complained of would clearly weigh against equating the level 
of impairment as "severe".  

The Board finds that the evidence offers a detailed 
description of pertinent evaluative criteria that, viewed 
objectively, does not clearly preponderate against the claim.  
The range of motion has not improved since the 1998 
examination as evidenced on the 2003 examination.  Thus, the 
Board finds that the criteria under 38 C.F.R. §§ 4.40, 4.45 
and 4.59 do provide a basis for a higher rating in view of 
the veteran's presentation of his symptoms.  The 20 percent 
rating under the prior scheme recognizes his pain, limitation 
of movement and additional limitation on account of flare-
ups.  Thus for the cervical spine, the record more clearly 
approximates the 20 percent rating. 


CTS

The record reflects that the RO has rated the veteran's CTS 
of the right upper extremity on the basis of several 
contemporaneous VA examinations that included complaints of 
numbness and weakness.  The comprehensive VA examinations 
viewed collectively offer substantive information probative 
of the severity of the service-connected disability.  Thus, 
the reports appear to offer the best evidence of the severity 
disability rated according to neurologic criteria for the 
median nerve.  

The rating scheme assesses the intensity of neurologic 
symptoms as reflected in limitation of function from sensory 
and motor impairment/paralysis as primary rating criteria for 
the incremental ratings from 10 to 70 percent.  The veteran 
has been provided the essential rating criteria.  The Board 
finds the selected rating scheme appropriate for the 
veteran's disability in view of the symptomatology and the 
disability for which service connection is in effect.  
Pernorio, supra, 38 C.F.R. §§ 4.20, 4.21.

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is not warranted.  The symptoms, overall, appear to reflect 
more than contemplated in the corresponding percentage 
evaluation of 10 percent under Code 8515 that recognizes a 
mild disability.  The rating scheme applied does not require 
a mechanical application of the schedular criteria.  Here, 
however, applying the rating schedule liberally results in no 
more than a 10 percent evaluation.  A 30 percent evaluation 
contemplates a moderate disorder due to incomplete paralysis 
and the next higher evaluation, 50 percent, is provided for 
severe incomplete paralysis.  Both contemplate a group of 
manifestations not apparent from the several comprehensive 
examinations on file. 

Most recently the VA examination found normal strength and 
intact sensation and mild functional loss.  The neurology 
examiner in 2002 found no functional limitation from CTS and 
related positive findings to orthopedic disorders that are 
compensated separately.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, does not favor the claim for an increased 
initial evaluation.  It supports a conclusion that the 
veteran's CTS is no more than mild in view of objective 
findings on recent comprehensive examinations.  Collectively, 
the recent examinations have not confirmed CTS which would 
seem on its face a sufficient basis to deny a higher initial 
rating.  As for the record of pain and weakness complaints, 
as noted previously the veteran receives separate compensable 
evaluations under Codes 7122 and 5223 for the right hand and 
the Board must be mindful of the prohibition against 
pyramiding.  See 38 C.F.R. § 4.14.  

In this case, the veteran asserts that an increased initial 
evaluation is warranted for his service-connected right wrist 
carpal tunnel syndrome disability.  The record establishes 
CTS is not confirmed and in May 2002, an examiner noted that 
the veteran's right hand did not have any signs of 
musculature atrophy, weakness, or numbness and that the CTS  
did not involve the veteran's nerves, muscles, or joint 
structure.  And, in June 2003 the examiner reported mild 
functional loss due to pain and decreased range of motion, 
although it must be stated that there is overlapping 
disability that is separately rated.

Thus, the Board does not find that the CTS manifestations as 
described more nearly approximate the criteria for the next 
higher evaluation, 30 percent.  The Board must point out that 
the veteran received three separate 10 percent evaluations 
for the right hand each under a different Diagnostic Code 
although there is an obvious overlap among them.  For example 
the rating for cold injury under Diagnostic Code 7122 
incorporates sensory impairment (pain and numbness) and the 
rating for the fingers under Diagnostic Code 5223 
incorporates limitation of motion.  Therefore there is no 
manifestation unique to CTS, objectively shown, to support a 
higher evaluation under Diagnostic Code 8515 without 
violating the prohibition against pyramiding.  See 38 C.F.R. 
§ 4.14.  To the extent that the examiner in 2002 accounted 
for limitation of motion of the wrist as a manifestation of 
CTS, the assessment was of no more than mild impairment which 
corresponds to the 10 percent rating. 


ED

Finally, regarding ED, penile deformity with loss of erectile 
power is provided for in the ratings of the genitourinary 
system under 38 C.F.R. § 4.115b, which include specific 
application to Diagnostic Codes 7522-24.  The Board finds 
that a higher (compensable) rating under Diagnostic Code 7522 
is not warranted in view of the record that does not identify 
penile deformity.  Here, the record establishes that in a 
June 2003 examination, the veteran reported a decreased 
ability to achieve an erection and was diagnosed with a 
three-year history of intermittent erectile dysfunction.  

In this regard, under the criteria set forth under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (2003), the Board finds that 
the veteran's erectile dysfunction disability corresponds to 
a noncompensable evaluation.

The Board notes that although the veteran asserts that his 
erectile dysfunction disability has increased in severity, 
the Board concludes that the clinical evidence is of greater 
probative value than the veteran's statements regarding the 
severity of his disability.  The rating scheme does not 
maintain that separate elements will support the next higher 
evaluation.  

In other words, the rating is appropriate under Diagnostic 
Code 7522 and therein the elements are collective rather than 
independent bases for the compensable rating.  The military 
reports in 2003 report poor, unsustained erection but there 
is no reference to penile deformity.  Not having met the 
requisite criteria the noncompensatble evaluation is 
affirmed.  38 C.F.R. § 4.31.  


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  


The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1).  

In this regard, the record shows that he veteran continues to 
work and thus the Board is unable to conclude that his 
disabilities markedly interfere with employment.  Nor doe the 
record establish the need of frequent hospitalization.  It 
appears he is followed as an outpatient through military 
resources.  

The example factors that would support extraschedular 
consideration are not shown and it is not otherwise asserted.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on these matters.


ORDER

Entitlement to an increased evaluation for ASHD is denied.

Entitlement to an increased rating of 20 percent for a 
cervical spine disability is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to an initial evaluation in excess of 10 percent 
for CTS of the right wrist (major) is denied.

Entitlement to an increased (compensable) evaluation for ED 
is denied.




REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  

In November 2003 and June 2003 the RO issued a VCAA notice 
letter to the veteran in connection with his claim for an 
increased rating for his skin disorder.

The medical documentation from military treatment since the 
most recent VA examination shows that the veteran's tinea may 
affect additional body surfaces and that would affect the 
rating under the current rating scheme.  Also the most recent 
examination did not address the percentage of body surface 
affected by his tinea which is now an alternative basis for 
the several incremental ratings.  

The Board is of the opinion that a contemporaneous, 
comprehensive VA special dermatological examination of the 
veteran would materially assist in the adjudication of his 
appeal.  See, e.g., 38 C.F.R. § 4.1 (2003). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is remanded to the VBA AMC for further action as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his tinea disability 
recently.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2)

5.  The VBA AMC should arrange for a VA 
dermatological examination of the veteran 
by a dermatologist including on a fee 
basis for the purpose of ascertaining the 
current nature and extent of the 
veteran's tinea.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  


The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

It is requested that the examiner address 
the following medical issues:

The examiner should be requested to 
specifically comment on the extent of 
skin disability and the percentage of the 
veteran's body that is affected, what if 
any systemic therapy is required, and the 
duration of any such therapy.  The 
examination should include any tests 
deemed necessary.

The examiner is also requested to comment 
upon whether or not there are any other 
skin problems and if such overlap exists, 
the degree to which such impairment may 
be dissociated from the impairment caused 
by the service-connected skin disorder.  

If the impairment created by the 
nonservice-connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of an increased 
evaluation for tinea.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.  However, the veteran is hereby notified that a 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an increased evaluation for his tinea disability, 
and may result in a denial.  38 C.F.R. § 3.655 (2003)



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



